Exhibit 10.2

 

FIRST AMENDMENT TO SUBLEASE

 

THIS FIRST AMENDMENT TO SUBLEASE (“First Amendment”) is dated for reference
purposes as of January 9, 2013, by and between HINES REIT ONE WILSHIRE
SERVICES, INC., a Delaware corporation (“Landlord”), and CORESITE ONE WILSHIRE,
L.L.C., a Delaware limited liability company (formerly known as CRG West One
Wilshire, L.L.C.) (“Tenant”).

 

R E C I T A L S :

 

A.                                    Landlord and Tenant entered into that
certain Lease dated as of August 1, 2007 (the “Existing Lease”), pursuant to
which Landlord subleased to Tenant and Tenant subleased from Landlord certain
space (the “Premises”) consisting of approximately 10,848 rentable square feet
on the fourth (4th) floor of that certain office building located at 624 S.
Grand Avenue, Los Angeles, California (the “Building”).  The Existing Lease is
actually a sublease of the Premises, as Landlord is the tenant of the Premises
pursuant to the Master Lease between Master Landlord, as landlord, and Landlord,
as tenant.

 

B.                                    References to “the Lease” in this First
Amendment, and, following the Amendment Date, references to “this Lease” in the
Existing Lease shall all mean and refer to the Existing Lease, as amended by
this First Amendment.  Unless otherwise specified herein, all references in this
First Amendment to an Article or Section number of “the Lease” shall refer to
such article or section number in the Existing Lease.

 

C.                                    Disputes have arisen between Landlord and
Tenant and between Tenant and Master Landlord as to how much electrical and
generator power Landlord under the Existing Lease and/or Master Landlord under
the Master Lease are required to provide and/or make available to the Premises
(collectively, the “Dispute”).

 

D.                                    Concurrently with the execution of this
First Amendment:  (i) Master Landlord and Landlord are executing an amendment to
the Master Lease (the “Master Lease Amendment”) to, among other things,
(a) extend the current lease term of the Master Lease for five (5) years, and
(b) address matters arising out of the Dispute, including, without limitation,
to set forth Master Landlord’s obligations with respect to the amount of
electrical and generator power that will be made available to the Premises by
Master Landlord under the Master Lease for use by Landlord (and ultimately by
Tenant under the Lease); and (ii) Master Landlord and Tenant are executing that
certain Fourth Amendment to Lease (the “CRG Direct Lease Amendment”) to, among
other things, (a) extend the current lease term of the CRG Direct Lease for five
(5) years, and (b) address matters arising out of the Dispute, including,
without limitation, to set forth Master Landlord’s obligations with respect to
the amount of electrical and generator power that will be made available to the
premises leased by Tenant thereunder and to the Premises.

 

E.                                     Landlord and Tenant now desire to amend
the Existing Lease to:  (i) settle the Dispute and set forth Landlord’s
obligations as sublandlord under the Lease with respect to the

 

--------------------------------------------------------------------------------


 

amount of electrical and generator power that will be made available to the
Premises by Master Landlord under the Master Lease Amendment; (ii) consent to
the Master Lease Amendment; (iii) extend the Lease Term; and (iv) modify various
terms and provisions of the Existing Lease, all as hereinafter provided.

 

A G R E E M E N T :

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                                      Capitalized Terms; Definitions; Rentable
Square Feet.

 

1.1                               Capitalized Terms.  Except as otherwise
expressly provided herein to the contrary, all capitalized terms used in this
First Amendment shall have the same meaning given such terms in the Existing
Lease.

 

1.2                               Definitions.  From and after the date on which
both Landlord and Tenant have executed and delivered this First Amendment (the
“Amendment Date”), the following defined terms are added to, or amended in, as
applicable, the Lease:

 

1.2.1                     “Lease Term” is amended and restated in its entirety
to mean the Lease Term as extended from time to time under the Lease, and the
“original Lease Term” or “initial Lease Term” is deemed to mean the portion of
the Lease Term expiring on July 31, 2017.

 

1.2.2                     “First Amendment” shall mean the First Amendment to
Sublease, dated for reference purposes only as of January 9, 2013, between
Landlord and Tenant.

 

1.2.3                     “CRG Direct Lease” is amended and restated in its
entirety to mean that certain Lease dated as of August 1, 2007, between Master
Landlord, as landlord, and Tenant, as tenant, as amended by (i) First Amendment
to Lease dated as of May 1, 2008, (ii) Second Amendment to Lease dated as of
November 5, 2009, (iii) Third Amendment to Lease dated as of June 15, 2011, and
(iv) the CRG Direct Lease Amendment, dated for reference purposes only
concurrently with the First Amendment.

 

1.2.4                     “Master Lease” is amended and restated in its entirety
to mean that certain Lease dated as of August 1, 2007, between Master Landlord,
as landlord, and Landlord, as tenant, as amended by the Master Lease Amendment,
dated for reference purposes only concurrently with the First Amendment.

 

2

--------------------------------------------------------------------------------


 

1.3                               Rentable Square Feet.  For purposes of
clarification, (i) the Premises contains a total of 10,848 rentable square feet,
and (ii) such square footage amount is not subject to re-measurement by Landlord
or Tenant.

 

2.                                      Consent to Master Lease Amendment. 
Tenant consents to the Master Lease Amendment and all of the terms and
provisions thereof.  Such consent is being provided by Tenant only as the
subtenant under the Lease and shall have no impact on the CRG Direct Lease.

 

3.                                      Extended Term.  The Lease Term, which is
currently scheduled to expire on July 31, 2017 (the “Existing Expiration Date”),
is hereby extended for a period of five (5) years (the “Extended Term”)
commencing on August 1, 2017 (the “Extended Term Commencement Date”), and
expiring on July 31, 2022 (the “Extended Term Expiration Date”), unless sooner
terminated, or further extended, as provided in the Lease.

 

4.                                      Base Rent.  The Base Rent payable by
Tenant during the Extended Term shall be determined in accordance with
Section 3.2 of the Lease, with the Adjustment Dates for the Extended Term to be
the Extended Term Commencement Date and each annual anniversary thereof.

 

5.                                      Proposition 13 Protection.  From and
after the Extended Term Commencement Date, the provisions of Section 4.5 of the
Lease shall be deleted and of no further force or effect.

 

6.                                      Condition of Premises.  Except for
Landlord’s obligation to cause Master Landlord to perform and pay for the Power
Improvements pursuant to Section 8.3 below, (i) Landlord shall not be obligated
to perform, provide or pay for any improvements, work or services related to the
improvement, remodeling or refurbishment of the Premises, and (ii) Tenant shall
occupy and accept the Premises as of the Amendment Date in its then “AS IS”
condition.

 

7.                                      Option Terms.  Tenant shall continue to
have three consecutive options to further extend the Lease Term for a period of
five years each with respect to the entire Premises pursuant to Section 2.2 of
the Lease.

 

8.                                      Electrical and Generator Power.

 

8.1                               Except as otherwise expressly provided in this
Section 8 or Section 9, below, to the contrary, all capitalized terms used in
this Section 8 and such Section 9 but not defined in this First Amendment shall
have the same meaning given such terms in Section 11 of the CRG Direct Lease
Amendment (the “Power Provision”).

 

8.2                               Effective as of the Amendment Date, (i) the
1st sentence of the last paragraph of Section 6.9.2 of the Lease is deleted,
(ii) the phrase “Landlord Generators” in the last sentence of Section 6.9.2 of
the Lease is deleted and replaced with the phrase “Generators other than
Generator No. 9 and the Tenant Connecting Equipment therefor (as each term is
defined in the CRG Direct Lease Amendment)”, and (iii) Exhibit F attached to the
Lease is deleted and replaced with Exhibit F attached to this First Amendment
(“New Exhibit F”).

 

3

--------------------------------------------------------------------------------


 

8.3                               If and to the extent applicable to the
Premises (referred to in the CRG Direct Lease Amendment as the “4th Floor
Space”), the Power Provision is incorporated herein by reference and shall
govern the rights and obligations of Landlord and Tenant under the Lease with
respect to the subject matter thereof; provided that:

 

8.3.1                     Power shall be:  (i) supplied to the Premises through
the Electrical Connections which service the Premises; (ii) separately
submetered pursuant to and in accordance with Section 6.2 of the Lease; and
(iii) separately paid for by Tenant to Landlord (or at Landlord’s option,
directly to Master Landlord) pursuant to and in accordance with Section 6.2 of
the Lease.

 

8.3.2                     As between Landlord and Tenant:  (i) references in the
Power Provision to sections “of the Lease” shall mean and refer to such sections
of the Existing Lease as defined in this First Amendment; (ii) Landlord shall
cause Master Landlord to perform the obligations of “Landlord” with respect to
the Premises as and when required under the Power Provision; (iii) the
definition of “Special Equipment” in the Power Provision shall be limited to
Tenant Connection Equipment; (iv) with respect to the waivers, releases and
indemnities of Section 11.7, the defined terms “Landlord”, “Tenant”, “Landlord
Parties” and “Tenant Parties” shall have the meaning ascribed to them in the
Lease; (v) the first sentence of Section 11.3.1 and the last sentence of
Section 11.6.1 shall not be in effect; (vi) Sections 11.2.2, 11.5.3, 11.6.3.1,
11.6.3.2, 11.6.3.3, 11.10.5.4, 11.10.6 and 11.11 shall not be in effect; and
(vii) Exhibit F-3 and Exhibit F-4 shall not be in effect.

 

8.3.3                     Tenant (i) acknowledges and consents to Master
Landlord’s right to take Landlord Curative Action in accordance with
Section 11.7.2, and (ii) agrees that, subject to the terms of the Power
Provision, Landlord shall have the right to cause Master Landlord to exercise
and/or enforce its rights thereunder (and all of its other rights under the
Power Provision) with respect to the Premises.

 

8.3.4                     If the CRG Direct Lease expires or terminates prior to
the expiration or termination of the Lease, then effective from and after the
date of such expiration or termination of the CRG Direct Lease, (i) Tenant shall
no longer have any right to use, or draw Power from, the U2 Riser or Generator
No. 9, and (ii) the Power amounts applicable to the Premises shall be reduced
and revised as follows (in lieu of the applicable Power amounts set forth in the
CRG Direct Lease Amendment, including Exhibit F-1 attached thereto):  (a) the
Riser Allocation Amount which Tenant is entitled to draw for the Premises from
each applicable Riser shall be as specified in line 1, Column A of page 2 of New
Exhibit F; (b) the Generator Allocation Amount which Tenant is entitled to draw
for the Premises from each applicable Generator in the event of a Power
Interruption shall be as specified in line 1, Column B of page 2 of New
Exhibit F; (c) the Maximum Building Power Amount shall be as specified in
line 2, Column A of page 2 of New Exhibit F; and (d) the Maximum Generator Power
Amount shall be as specified in line 2, Column B of page 2 of New Exhibit F. 
The parties shall execute an amendment to the Lease to amend and restate therein
the Power Provision (to the extent incorporated into this First Amendment) to
include the foregoing and any other necessary and/or appropriate modifications
to reflect that the CRG Direct Lease is no longer in effect.

 

4

--------------------------------------------------------------------------------


 

8.4                               Restoration

 

8.4.1                     If Tenant modifies (or causes any modification of) any
Electrical Connections serving the Premises following the Amendment Date by
installing new cable and/or conduit from the Taps serving the Premises, then,
prior to the expiration or earlier termination of the Lease, Tenant shall: 
(i) leave in place the Taps serving the Premises having the aggregate rating
shown for the applicable Riser and Generator on page 1 of New Exhibit F,
together with all conduit and cabling and automatic transfer switches associated
with such Taps; and (ii) leave in place all other Taps listed on page 1 of New
Exhibit F serving such Riser and Generator, open the Tap disconnects and remove
all connections from such other Taps, including all conduit and cabling and
automatic transfer switches associated with such other Taps.

 

8.4.2                     If Tenant does not modify (or cause any modification
of) any Electrical Connections serving the Premises following the Amendment Date
by installing new cable and/or conduit from the Taps serving the Premises, then
Tenant’s only restoration obligation with respect to such Electrical Connections
shall be to surrender the same to Landlord in good working order and condition
on or prior to the expiration or earlier termination of the Lease.

 

8.4.3                     Tenant shall be obligated to perform the restoration
work described above in this Section 8.4 (the “Restoration Work”) (i) prior to
the expiration of the Lease Term; (ii) at Tenant’s cost; and (iii) pursuant to
and in accordance with Article 8 of the Lease and the applicable provisions of
Section 2.1 of the Summary and Section 6.9 of the Lease.

 

9.                                      Release and Waiver.

 

9.1                               Release by Tenant.  In consideration for
Landlord’s covenants and agreements set forth in this First Amendment,
including, without limitation, in Section 8 above, Tenant, on behalf of itself
and all of its agents, attorneys, partners, members, joint venturers, officers,
directors, shareholders, employees, representatives, affiliates, predecessors,
successors, assigns, and subtenants, and each of them, hereby forever: 
(i) waives and relinquishes any right to (a) dispute that prior to the First
Increase Date, Landlord had or has any obligation to make available, or cause
Master Landlord to make available, electrical or generator power (including any
Power) to the Premises in excess of the amount of Power to be made available to
the Premises as of the Amendment Date pursuant to and in accordance with the
Power Provision, or (b) dispute that prior to the Improvement Deadline, Landlord
had or has any obligation to make available, or cause Master Landlord to make
available, electrical or generator power (including any Power) to the Premises
in excess of the amount of Power to be made available to the Premises as of the
First Increase Date pursuant to and in accordance with the Power Provision, or
(c) claim a breach by Landlord for any period prior to the Amendment Date with
respect to any obligations of Landlord to provide or make available, or cause
Master Landlord to provide or make available, electrical power and/or generator
power to the Premises (the matters described in clauses (a) through (c),
collectively, the “Disputed Matters”); and (ii) releases, acquits and forever
discharges Landlord and Master Landlord and their respective agents, attorneys,
partners, members, joint venturers, officers, directors, shareholders,
employees, representatives, affiliates,

 

5

--------------------------------------------------------------------------------


 

predecessors, successors and assigns (including, without limitation, any
subsequent owner of the Project and any prior, existing or future mortgagee of
the Project), and each of them (collectively, the “Released Parties”), from any
and all demands, damages, charges, claims, liabilities, losses, costs, expenses,
attorneys’ fees and/or causes of action of any type, kind, nature description or
character, whether known or unknown, suspected or unsuspected, liquidated or
unliquidated, previously existing, now existing or hereafter arising, in law or
equity, which Tenant ever had or now has or hereafter can, shall, or may have
against the Released Parties, and each of them, which arise out of or are in any
way connected, directly or indirectly, to the Disputed Matters (collectively,
the “Released Claims”), and those Released Claims only.  This release by Tenant
shall not affect or apply to Landlord’s obligation to cause the Master Landlord
to perform the Power Improvements or Landlord’s other obligations under
Section 8 above.  Tenant acknowledges that it might hereafter discover facts
different from or in addition to those Tenant now knows or believes to be true
with respect to the Released Claims, and Tenant expressly agrees to assume the
risk of possible discovery of additional or different facts, and agrees that
this First Amendment shall be and remain effective in all respects regardless of
such additional or different discovered facts, or any change in circumstances.

 

9.2                                                 Waiver of California Code of
Civil Procedure Section 1542.  With respect to the Released Claims, Tenant
acknowledges that Tenant has either been advised by legal counsel or has made
itself familiar with the provisions of California Civil Code Section 1542, which
provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Tenant, being aware of the above code section, hereby expressly waives any
rights Tenant may have thereunder, as well as under any other statutes or
common-law principles of similar effect pertaining to the Released Claims.

 

9.3                                                 Claims Not Assigned.  Tenant
represents and warrants to Landlord that it has not heretofore assigned or
transferred or purported to assign or transfer to any person, firm, corporation
or other entity, any of the Released Claims.  Tenant shall indemnify, defend and
hold the Master Landlord/Landlord Parties harmless from and against any and all
claims, demands, debts, damages, obligations, liabilities, costs, losses,
expenses, rights of action, and causes of action based on, arising out of or in
connection with any such transfer or assignment or purported transfer or
assignment.

 

9.4                                                 No Admission of Liability. 
Landlord and Tenant acknowledge that the provisions of Section 8 above and this
Section 9 (and the provisions of Sections 11 and 12 of the CRG Direct Lease
Amendment) represent a compromise and settlement pertaining to the Dispute, and
by entering into this First Amendment, and by Master Landlord and Tenant
entering into the CRG Direct Lease Amendment, none of Landlord, Master Landlord
or Tenant admits or acknowledges the existence of any liability or wrongdoing. 
This First Amendment and the CRG

 

6

--------------------------------------------------------------------------------


 

Direct Lease Amendment shall not be treated as an admission of liability by any
party thereto for any purpose.

 

10.                               Service Provider Agreement.  Landlord and
Tenant are also parties to that certain Service Provider Agreement dated
August 1, 2007, and agree that:  (i) the “Meet-Me Room Sublease” as that term is
used in such Service Provider Agreement shall mean the Lease; (ii) the phrase
“the expiration or earlier termination of the Meet-Me Room Sublease” in
clause (i)(A) of Section 4.1 thereof, is intended to and shall include any
renewal or extension of the Lease Term, including the extension for the Extended
Term as provided for in this First Amendment; (iii) the “Service Provider Main
Lease” as that term is used in such Service Provider Agreement shall mean the
CRG Direct Lease; and (iv) the phrase “the expiration or earlier termination of
the Service Provider Main Lease” in clause (ii) of Section 4.1 thereof, is
intended to and shall include any renewal or extension of the lease term of the
CRG Direct Lease, including the 5-year lease extension provided for in the CRG
Direct Lease Amendment.

 

11.                               Address of Landlord.  Landlord’s address
currently set forth in Section 11 of the Summary, is amended by deleting the
second notice address (i.e., the “copy to” address) therein and replacing it
with the following:

 

“with a copy to:

 

Hines REIT One Wilshire LP,
c/o Hines Interests Limited Partnership
624 South Grand Avenue, Suite 2435
Los Angeles, California 90017
Attention:  Property Manager”

 

12.                               Brokers.  Landlord and Tenant each hereby
represents and warrants to the other party that:  (i) it has had no dealings
with any real estate broker or agent in connection with the negotiation and
execution of this First Amendment other than (a) Hines Interests Limited
Partnership (“Hines Interests”) representing Landlord (whose commissions, if
any, shall be paid by Landlord pursuant to a separate agreement between Landlord
and Hines Interests) and (b) CoreSite Realty Corporation (“CS Realty”)
representing Tenant (whose commissions, if any, shall be paid by Tenant pursuant
to a separate agreement between Tenant and CS Realty); and (ii) knows of no
other real estate broker or agent who is entitled to a commission in connection
with this First Amendment.  Each party agrees to indemnify and defend the other
party against and hold the other party harmless from any and all claims,
demands, losses, liabilities, lawsuits, judgments and costs and expenses
(including, without limitation, reasonable attorneys’ fees) with respect to any
leasing commission or equivalent compensation alleged to be owing on account of
the breach by the indemnifying party of any of such indemnifying party’s
representations, warranties and/or covenants set forth above in this Section 12.

 

13.                               Other Documents.  Any term defined in or
provision incorporated into this First Amendment by reference to any other
agreement or instrument shall continue to have such definition or be so
incorporated, as applicable, whether or not such other agreement or instrument
then is in effect.

 

7

--------------------------------------------------------------------------------


 

14.                               No Further Modification.  Except as set forth
in this First Amendment, all of the terms and provisions of the Existing Lease
shall remain unmodified and in full force and effect.

 

15.                               Counterparts.  This First Amendment may be
executed in multiple counterparts, each of which is to be deemed original for
all purposes, but all of which together shall constitute one and the same
instrument.

 

[SIGNATURES CONTAINED ON FOLLOWING PAGE]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this First Amendment has been executed by each of the
parties as of the day and year written immediately below their respective
signatures.

 

“LANDLORD”

HINES REIT ONE WILSHIRE SERVICES, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Edmund Donaldson

 

Name:

Edmund Donaldson

 

Its:

Chief Investment Officer

 

 

 

 

Date:

January 10, 2013

 

 

 

 

“TENANT”

CORESITE ONE WILSHIRE, L.L.C.,

 

a Delaware limited liability company

 

 

 

By:

/s/ Thomas M. Ray

 

Name:

Thomas Ray

 

Its:

President

 

 

 

 

Date:

January 10, 2013

 

CONSENT BY MASTER LANDLORD

 

The undersigned, as Master Landlord of the Master Lease referenced above,
consents to the foregoing First Amendment to Lease and all of the terms and
provisions thereof, and agrees that (i) all references in the Lease to the
“Lease” (including, without limitation in the Master Landlord’s Consent set
forth immediately below the Landlord’s and Tenant’s signatures on the Lease)
shall mean the original Lease dated August 1, 2007 between Landlord and Tenant,
as amended by the foregoing First Amendment to Lease, and (ii) all references in
the Master Lease to the “CRG Sublease” shall mean the original Lease dated
August 1, 2007 between Landlord and Tenant, as amended by the foregoing First
Amendment to Lease.

 

“MASTER LANDLORD”

HINES REIT ONE WILSHIRE LP,

 

a Delaware limited partnership

 

 

 

By: Hines REIT One Wilshire GP LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Edmund Donaldson

 

Name:

Edmund Donaldson

 

Its:

Manager

 

 

 

Date:

January 10, 2013

 

9

--------------------------------------------------------------------------------


 

EXHIBIT F

 

New Exhibit F

 

Tap Rating

 

 

 

 

 

Column C

 

Column D

 

Column E

Column A
Applicable Riser

 

Column B
Applicable Generator

 

Applicable Automatic
Transfer Switch

 

Riser Tap
Rating

 

Generator
Tap Rating

DS3U1

 

Generator No. 1

 

MMR/ATS-9/SE

 

150

 

200

DS3U1

 

Generator No. 2

 

MMR/ATS-10/NE

 

150

 

200

DS3U1

 

Generator No. 6

 

MMR4- ATS 14

 

225

 

225

U4

 

Generator No. 4

 

MMR/ATS-12/S.FANRM

 

200

 

225

U4

 

Generator No. 4

 

MMR4-ATS 13

 

400

 

400

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

New Exhibit F

 

Allocation of Power per Riser and Generator

 

 

 

Column A

 

Column B

 

 

Power per Riser (in amps)

 

Power per Generator (in amps)

 

 

DS3U1

 

DS30U1

 

U3

 

U4

 

U2

 

No. 1

 

No. 2

 

No. 3

 

No. 4

 

No. 6

 

No. 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

145

 

0

 

0

 

221

 

0

 

34

 

52

 

0

 

221

 

59

 

0

2

 

Maximum Building Power Amount: 366 amps

 

Maximum Generator Power Amount: 366 amps

 

Note:  Amounts shown on this page 2 includes Power for the Premises, only

 

2

--------------------------------------------------------------------------------